Citation Nr: 1741647	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis of lumbar spine. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 2002 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal rests with the RO in Waco, Texas.

In July 2017, the Veteran withdrew his request for a videoconference hearing.  38 C.F.R. § 20.704(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO last considered the Veteran's claim in a July 2015 Statement of the Case (SOC).  Since that time, additional evidence has been associated with the record that is relevant to the issue addressed herein.  Specifically, this evidence includes VA treatment records since August 2017 and a June 2017 VA spine examination, and these records are not subject to the automatic waiver procedures outlined in 38 U.S.C.A. § 7105(e).  Accordingly, the Board must return the case to the AOJ for consideration of the additional evidence and issuance of a Supplemental SOC (SSOC).  See 38 C.F.R. § 19.31(c).

Further, the Board finds that the Veteran's VA spine examinations conducted in June 2017 and October 2014 are inadequate, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, the June 2017 VA examiner found objective evidence of pain on passive range of motion testing and pain on non-weight bearing testing but failed to document associated range of motion measurements.  Thus, a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner should also render a retrospective opinion on the measurements required by Correia.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records. 

2. With any necessary assistance from the Veteran, obtain and associate any outstanding private treatment records, to include any additional records from Bauman Chiropractic Clinic and Bay Walk-In Clinic.

3. Then schedule the Veteran for a VA examination to assess the current nature and severity of his lumbar disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) and in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since June 2014) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) and in nonweight-bearing.  If the examiner is unable to provide an opinion, he or she should clearly explain the basis for that conclusion.

(c) In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4. Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




